DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status 
Amended claim 7-12 are under examination. 
Claim 1-6 and 16-21 are withdrawn from examination.
Clam 13-15 are cancelled.
Claim 7-12 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2022 was filed after the mailing date of the Non-Final Rejection on 03/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kane (US 2,110,732) and in view of Patterson (US 2,162,272).
Regarding claim 7, 10 and 11, Kane discloses a method of making a coffee ball (beverage composition) wherein the coffee ball comprises a coffee mixture of dry soluble coffee product and freshly roasted crushed (ground) and screened (‘732, pg. 1, col. 2, ln. 19-21). Kane discloses the method comprising steps of roasting and grinding to provide the ground, fresh roasted coffee (‘732, pg. 2, col. 1, ln. 17-22); and extracting ground, fresh roasted coffee with water at temperature of about 15°C to about 30°C to provide a liquid extract (‘732, pg. 2, col. 3, ln. 39-51). Kane’s temperature in the extracting step is in range with the cited range of below 60°C as cited in claim 7; and in range with the cited range of between 2°C and 40°C as cited in claim 10. Kane discloses a step of drying the liquid extract (‘732, pg. 3, col. 1, ln. 20-57) to provide the dry soluble coffee product (dried coffee extract); and mixing the dry soluble coffee product (dried coffee extract) with the freshly roasted crushed (ground) and screened coffee (‘732, pg. 2, col. 1, ln. 46-50) to provide a mixture. 
With respect to the new limitation of “…filling a chamber of a beverage capsule with the coffee mixture to form the beverage composition; and hermetically sealing the chamber of the beverage capsule…”, Kane discloses filling the mixture comprising the dry soluble coffee product (dried coffee extract) with the freshly roasted crushed (ground) (‘732, pg. 4, ln. 35) into bags, sacks and other suitable container (capsule) wherein the bags or the containers ware expected to have a void space, chamber for the mixture; and are wrapped (sealed) in a moisture proof medium (capsule) (‘732, pg. 2, col. 1, ln. 54-75, col.2, ln. 1-10).  
Kane does not teach the wrapped in the moisture proof medium is hermetically. However, Patterson discloses a coffee bag with an inner hermetically sealed container (‘272, pg. 1, col. 2, ln. 14-45, claim 4, Fig.1, 3, 4). Patterson and Kane are of the same field of endeavor of coffee bags with ground coffee. It would have been obvious to one of ordinary skill in the art to be motivated to use Patterson’s inner hermetically sealed container in Kane’s method to provide a sealed protection from air to retain coffee aroma and flavoring as taught by Patterson (‘272, pg. 1, col. 1, ln. 20-34). 
With respect to claim 11, modified Kane’s extracting step is not subjected to membrane filtration.
Regarding claim 8 and 9, Kane discloses the method comprising the mixing of the dry soluble coffee product to the freshly roasted crushed (ground) and screened coffee (‘732, pg. 2, col. 1, ln. 46-50) is about 1 : 1.25 (100: 125), which is in range with the cited range of claim 8 and 9. 
Regarding claim 12, Kane discloses the step of drying the liquid extract (‘732, pg. 3, col. 1, ln. 20-57) to provide the dry soluble coffee product, wherein the drying is performed by a vacuum shelf drier (‘732, pg. 3, ln. 45-53).

Response to Arguments
Applicant asserts “…the Patent Office admits that the primary reference Kane does not disclose
this subject matter and relies on the secondary reference Patterson for the alleged disclosure of this subject matter. See Office Action, pages 5-6. The Patent Office alleges the motivation to combine Kane and Patterson is “to provide a sealed protection from air to retain coffee aroma and flavoring.” See Office Action, page 6.
However, the primary reference Kane explicitly discloses that its container is porous so that the coffee product can dissolve through the walls of the container. See Kane, page 1, the right column, lines 25-35; page 2, the left column, lines 35-45; page 3, the left column, lines 54-57; and Claims 1, 2 and 4. Therefore, the proposed modification to hermetically seal the container of Kane would improperly change its principle of operation…”.
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Kane clearly teaches filling the mixture comprising the dry soluble coffee product (dried coffee extract) with the freshly roasted crushed (ground) (‘732, pg. 4, ln. 35) into bags, sacks and other suitable container (capsule) wherein the bags or the containers ware expected to have a void space, chamber for the mixture; and are wrapped (sealed) in a moisture proof medium (capsule) (‘732, pg. 2, col. 1, ln. 54-75, col.2, ln. 1-10).  Kane is not relied upon the hermetically sealing the container. In this case, Patterson and Kane are of the same field of endeavor of coffee bags with ground coffee. It would have been obvious to one of ordinary skill in the art to be motivated to use Patterson’s inner hermetically sealed container in Kane’s method to provide a sealed protection from air to retain coffee aroma and flavoring as taught by Patterson (‘272, pg. 1, col. 1, ln. 20-34). Kane does not criticize or discredit hermetically sealing the container in a moisture proof medium. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792